Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Samuel Hughes, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Hughes, No. 3:00-cr-00004-JRS-1 (E.D.Va. Apr. 6, 2012). We deny Hughes’ motion for appointment of counsel. We dispense with oral argument because the facts and legal *381contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.